DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1 and 11 is the inclusion of the steps or functions of “when the power management of the hybrid powertrain is paused…receiving…a first set of measurement data collected during the first time period when the hybrid powertrain is operated at the first speed for the first designated power level at a steady state, the first set of measurement data comprising fuel flow rate data...operating during a second time period different from the first time period…the hybrid powertrain at a second speed of the plurality of speeds for a second designated power level of a plurality of designated power levels, the second speed being different from the first speed, the second designated power level being different from the first designated power level…receiving…a second set of measurement data collected during the second time period when the hybrid powertrain is operated at the second speed for the second designated power level at the steady state, the second set of measurement data comprising fuel flow rate data; and selecting…a BTE from the plurality of BTEs for each designated power level of the plurality of designated power levels, the selected BTE corresponding to a speed.” The prior art of record does not disclose, teach or suggest selecting a brake thermal efficiency for use by a hybrid powertrain while powertrain power management is paused by operating the powertrain at two different speeds over two different time periods, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747